Title: To James Madison from Walter Jones, 18 June 1794
From: Jones, Walter
To: Madison, James


Dear Sir.
June 18th. 1794.
I remain your Debtor for two Letters, which obligation would have been Sooner discharged, but that the accounts we heard of the adjournment of Congress rendered it improbable that my Letters would find you in Philadelphia.
I write this by a transient & hasty opportunity, which allows not time for any reflexions or questions on public affairs. I just take time to mention that many weeks ago an Intimation Came to me from a distant part, that one of our Senators meant to resign, & a proposition, that I should take measures, to become his Successor. I cannot finally resolve yet, upon the Course I shall take; and indeed it would depend much upon the probable prospect of not being repulsed, if I attempted it. I hear that Colo. Hopkins is looked upon generally as one who will Succeed, and I do not hear of any other person particularly named. Our part of the Country is So out of the Line of general Intelligence that we Collect with difficulty the general opinion of the State.
Should you think proper to mention my Name, to the Delegates you may meet with, & to write me Some time hence on the prospect you take of the probable Success of my declaration, it would contribute much to Shape my resolution. I am dear Sir with affectionate and sincere Esteem
Walt: Jones
